 

Case 1:21-cr-00237-RDM Document 56 Filed 06/21/21 Page 1 of 1

 

Case 1:21-cr-00237-RDM Document 37-1 Filed 05/13/21 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Criminal Action No. 21-237-2 (RDM)
MATTHEW LELAND KLEIN,

Defendant.

4

 

DECLARATION OF DONNA THIBODEAU
Under 28 U.S.C. § 1746, 1, Donna Thibodeau, state the following:

1. Tam the third-party custodian for Mr. Matthew Leland Kicin. By order of the Court, Mr.
Klein is confined to my home in Baker County, Oregon.

2. From the period of ts -\4 , 2021 tol, - 2) , 2021, I attest that Matthew Leland Klein
has fully complied with each and every condition of his pre-trial release.

3. [attest that if l become aware or have reason to believe that Matthew Leland Klein has

violated or will violate any conditions of his release, | will immediately report this
information to the Pretrial Services Agency at (202) 442-1000.

I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed ON ig, Vrs ram , 2021

 
